Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia,                           Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14      Guadalupe Alcocer, in individual          Act; Unruh Civil Rights Act
        and representative capacity as
15      Trustee of The Lancor Trust dated
        November 23, 1976 and of The
16      Trust C (Bypass Trust) of The I.C.
        Alcocer Trust dated 6/17/71;
17      Su Casa De Cambio, Inc., a
        California Corporation; and Does 1-
18      10,

19               Defendants.

20
21          Plaintiff Orlando Garcia complains of Guadalupe Alcocer, in individual

22   and representative capacity as Trustee of The Lancor Trust dated November

23   23, 1976 and of The Trust C (Bypass Trust) of The I.C. Alcocer Trust dated

24   6/17/71; Su Casa De Cambio, Inc., a California Corporation; and Does 1-10

25   (“Defendants”), and alleges as follows:

26
27      PARTIES:

28      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a


                                             1

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 2 of 7 Page ID #:2




 1   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 2   dexterity issues. He uses a wheelchair for mobility.
 3      2. Defendant Guadalupe Alcocer, in individual and representative
 4   capacity as Trustee of The Lancor Trust dated November 23, 1976 and of The
 5   Trust C (Bypass Trust) of The I.C. Alcocer Trust dated 6/17/71, owned the
 6   real property located at or about 3965 W 3rd St, Los Angeles, California, in
 7   August 2020.
 8      3. Defendant Guadalupe Alcocer, in individual and representative
 9   capacity as Trustee of The Lancor Trust dated November 23, 1976 and of The
10   Trust C (Bypass Trust) of The I.C. Alcocer Trust dated 6/17/71, owns the real
11   property located at or about 3965 W 3rd St, Los Angeles, California, currently.
12      4. Defendant Su Casa De Cambio, Inc. owned Su Casa De Cambio located
13   at or about 3965 W 3rd St, Los Angeles, California, in August 2020.
14      5. Defendant Su Casa De Cambio, Inc. owns Su Casa De Cambio located
15   at or about 3965 W 3rd St, Los Angeles, California, currently.
16      6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein,
21   including Does 1 through 10, inclusive, is responsible in some capacity for the
22   events herein alleged, or is a necessary party for obtaining appropriate relief.
23   Plaintiff will seek leave to amend when the true names, capacities,
24   connections, and responsibilities of the Defendants and Does 1 through 10,
25   inclusive, are ascertained.
26
27      JURISDICTION & VENUE:
28      7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 3 of 7 Page ID #:3




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 4   of action, arising from the same nucleus of operative facts and arising out of
 5   the same transactions, is also brought under California’s Unruh Civil Rights
 6   Act, which act expressly incorporates the Americans with Disabilities Act.
 7      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11      FACTUAL ALLEGATIONS:
12      10. Plaintiff went to Su Casa De Cambio in August 2020 with the intention
13   to avail himself of its services and to assess the business for compliance with
14   the disability access laws.
15      11. Su Casa De Cambio is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
18   to provide wheelchair accessible service counters in conformance with the
19   ADA Standards as it relates to wheelchair users like the plaintiff.
20      13. Su Casa De Cambio provides service counters to its customers but fails
21   to provide any wheelchair accessible service counters.
22      14. A problem that plaintiff encountered was that the sales counters were
23   too high and there was no lowered portion of the service counters suitable for
24   wheelchair users.
25      15. Plaintiff believes that there are other features of the service counters
26   that likely fail to comply with the ADA Standards and seeks to have fully
27   compliant service counters available for wheelchair users.
28      16. On information and belief, the defendants currently fail to provide


                                               3

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 4 of 7 Page ID #:4




 1   wheelchair accessible service counters.
 2      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 3   personally encountered these barriers.
 4      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
 5   wheelchair accessible facilities. By failing to provide accessible facilities, the
 6   defendants denied the plaintiff full and equal access.
 7      19. The failure to provide accessible facilities created difficulty and
 8   discomfort for the Plaintiff.
 9      20. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12      21. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18      22. Plaintiff will return to Su Casa De Cambio to avail himself of its services
19   and to determine compliance with the disability access laws once it is
20   represented to him that Su Casa De Cambio and its facilities are accessible.
21   Plaintiff is currently deterred from doing so because of his knowledge of the
22   existing barriers and his uncertainty about the existence of yet other barriers
23   on the site. If the barriers are not removed, the plaintiff will face unlawful and
24   discriminatory barriers again.
25      23. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               4

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 5 of 7 Page ID #:5




 1   lawsuit, once he conducts a site inspection. However, please be on notice that
 2   the plaintiff seeks to have all barriers related to his disability remedied. See
 3   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 4   encounters one barrier at a site, he can sue to have all barriers that relate to his
 5   disability removed regardless of whether he personally encountered them).
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12      25. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 6 of 7 Page ID #:6




 1                including individuals who use wheelchairs or to ensure that, to the
 2                maximum extent feasible, the path of travel to the altered area and
 3                the bathrooms, telephones, and drinking fountains serving the
 4                altered area, are readily accessible to and usable by individuals
 5                with disabilities. 42 U.S.C. § 12183(a)(2).
 6      26. When a business provides facilities such as service counters, it must
 7   provide accessible service counters.
 8      27. Here, accessible service counters have not been provided in
 9   conformance with the ADA Standards.
10      28. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13      29. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16      30. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22      31. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                              6

     Complaint
Case 2:20-cv-08419-VAP-JEM Document 1 Filed 09/15/20 Page 7 of 7 Page ID #:7




 1      32. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      33. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).
11
12            PRAYER:
13            Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15          1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19          2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: September 9, 2020            CENTER FOR DISABILITY ACCESS
24
25
                                         By:
26
27                                       _______________________

28                                              Russell Handy, Esq.
                                                Attorney for plaintiff


                                               7

     Complaint
